O’SCANNLAIN, J.,
dissenting.
OSCANNLAIN, Judge.
“In order to establish intentional fraud under California law, appellants must *161prove (1) a false representation or concealment of fact; (2) knowledge of falsity; (3) intent to defraud, i.e., to induce reliance; (4) justifiable reliance; and (5) damages.”1 Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d 1010, 1016 (9th Cir.2000). Concealment, then, goes only to the first element of the claim,2 id., and is not relevant to the distinct and required element of damage. This is because damage may only be established at the time payment was due. See Cal. Ins.Code § 2051 (stating that the “measure of indemnity” in this context is “the expense to the insured of replacing the thing lost or injured in its condition at the time of the injury, such expense being computed at the time of the commencement of the [accident].” (emphasis added)). In other words, whether or not an underpayment was fraudulently concealed, the fact of the underpayment must still be demonstrated.
In this case, even if the engineering reports were fraudulent, and even if Allstate concealed this fact, the appellants would still have to prove damage, i.e., that their 1994 settlement was not an accurate estimate of home repair at that time. An estimate of the cost fully to repair their homes in 2002 is simply not relevant to this required element, as such a sum offers no insight into whether the 1994 estimate was sufficient at that time. Nothing prevented the plaintiffs from presenting admissible evidence, through their experts, estimating what it should have cost to repair their homes in 1994. Unfortunately, however-and at no fault of the defendant-they simply failed to do so, instead opting to submit repair costs as of 2002, which presumably included several years of inflation, wear and tear, and additional structural damage that was exacerbated because the plaintiffs failed to use their 1994 claim checks actually to repair their homes. Because this evidence was properly excluded for purposes of establishing 1994 damage, and because it was the only evidence offered to prove a required element of appellants’ prima facie case, I believe the district court properly granted summary judgment. See River City Markets, Inc. v. Fleming Foods W., Inc., 960 F.2d 1458, 1462 (9th Cir.1992) (“To survive a motion for summary judgment, plaintiffs must produce sufficient evidence to establish the existence of every essential element of their case on which they will bear the burden of proof at trial.”).
I therefore respectfully dissent.

. The appellants' additional claims all require the same proof of damage as a required element.


. Additionally, evidence of concealment may toll the statute of limitations. See, e.g., El Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1038-40 (9th Cir.2003).